DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9-13, 16-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7, 9, 16, 17 and 19 recite “selected from the group comprising”, which is improper Markush language. The recited Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives). Therefore, the claims are indefinite 
If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03. Proper Markush grouping recites “wherein the…is selected from the group consisting of…and derivatives (or mixtures) thereof (not “derivatives of any of the preceding”). 
Claims 10-13 are included as they depend from claim 9. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-11, 13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al. (US 2005/0084471 A1; April 21, 2005).
Regarding claims 1, 5-7 and 9, Andrews discloses an antimicrobial composition that reduces contamination of meat, fruits and vegetables ([0005]). Therefore, Andrews discloses a compound for preserving foodstuff as it prevent contamination. 
Andrews teaches that the composition can comprise an organic acid, such as sorbic acid ([0069] and [0119]), thus corresponding to applicant’s preservative agent.
Andrews further teaches that the composition comprises mandelic acid that can be in either the L or D form ([0072]), thus corresponding to applicant’s potentiating agent.
Andrews discloses that the composition can also include starch ([0052], [0152], [0153]), thus corresponding to applicant’s stabilizing agent. 
While Andrews fails to specifically disclose that the sorbic acid is a preservative agent, the mandelic acid is a potentiating agent, and the starch is a stabilizing agent, Andrews discloses the use of the same components as the instant invention and therefore the composition of Andrews is considered to comprise a preservative agent, a potentiating agent, and a stabilizing agent as claimed. 
Regarding claims 2 and 10, as stated above, Andrews discloses the composition comprising a preservative agent, sorbic acid ([0119]-[0120]). 
Andrews further teaches that the sorbic acid is present in the composition in an amount up to 20.0 wt% ([0120]), thus falling within the claimed range of up to about 90% by weight. 
Regarding claims 3 and 11, as stated above, Andrews discloses the composition comprising a potentiating agent, L or D mandelic acid ([0072]-[0073]). 
Andrews further teaches that the mandelic acid is present in the composition in an amount of at least 0.25 wt% and no greater than 10 wt% ([0072]-[0073]), thus falling within the claimed range of up to about 50% by weight. 
Regarding claims 8 and 13, Andrews discloses that the composition can be an aqueous solution as it comprises water and can be in liquid, semi solid, or gel form (which correspond to applicant’s aqueous solution as they all comprise water and the claims do not recite a specific amount of water present) ([0145]-[0153]).
Regarding claims 15-17 and 19, Andrews discloses the composition as described above, wherein the composition comprises sorbic acid, i.e. the preservative agent, L or D mandelic acid, i.e. the potentiating agent, and starch, i.e. the stabilizing agent. 
Andrews further teaches a method of preserving a foodstuff by providing the compound as described above and applying the compound to a foodstuff ([0025], [0131]-[0133]).
Regarding claim 18, Andrews discloses the method as described above with respect to claim 15, wherein the composition comprising sorbic acid, i.e. the preservative agent, L or D mandelic acid, i.e. the potentiating agent, and starch, i.e. the stabilizing agent is applied to a foodstuff. 
The examiner notes that claim 18 recites that the compound “is configured to preserve a foodstuff comprising a pH between about 3 – 7.5. The compound being “configured to” is functional claim language as it recites what the compound does rather 
Regarding claim 21, Andrews discloses that the composition can be an aqueous solution as it comprises water and can be in liquid, semi solid, or gel form (which correspond to applicant’s aqueous solution as they all comprise water and the claims do not recite a specific amount of water present) ([0145]-[0153]).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (US 2005/0084471 A1; April 21, 2005) as applied to claims 1 and 9 above.
Regarding claims 4 and 12, as stated above, Andrews discloses the composition comprising a stabilizing agent, starch ([0052], [0152]-[0153]). 
While Andrews discloses the use of starch, Andrews fails to specifically teach the claimed amount of starch. 
However, Andrews teaches that the starch is a carrier for a solid, semi solid or gel composition. All the different types of formulations disclosed by Andrews, e.g. liquid, semi-solid, gel, and solid, are known to have different amounts of water and thickeners. Andrews teaches that gels and semi solid compositions comprises a greater amount of thickeners than a liquid composition, which has more water ([0145]-[0153]). 
As Andrews discloses that the starch acts as a carrier and further that starch is known as a thickener, it would have been obvious to one of ordinary skill in the art to 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (US 2005/0084471 A1; April 21, 2005) in view of Archer et al. (US 2010/0221398 A1, Sep. 2, 2010) and Mostoller (US 2006/0100124 A1; May 11, 2006).
Regarding claim 14, Andrews discloses an antimicrobial composition that reduces contamination of meat, fruits and vegetables ([0005]). Therefore, Andrews discloses a compound for preserving foodstuff as it prevents contamination. 
Andrews teaches that the composition can comprise an organic acid, such as sorbic acid ([0069] and [0119]), thus corresponding to applicant’s preservative agent.
While Andrews teaches the use of sorbic acid as a preserving and antimicrobial agent, Andrews fails to specifically teach the composition comprising phenylacrylic acid.
Archer discloses a preservative and teaches that sorbic acid is a widely used preservative that has considerable antimicrobial effect, along with phenylacrylic acid ([0007]). Archer teaches that phenylacrylic acid is recognized as a food flavoring agent that also has considerable antimicrobial effect like sorbic acid ([0007]). 
It would have been obvious to one of ordinary skill in the art to have modified the composition of Andrews to include phenylacrylic acid. As Andrews discloses that the composition is an antimicrobial composition, modifying Andrews to include phenylacrylic 
With respect to the amount of phenylacrylic acid in the composition of Andrews, as described above, Andrew teaches the use of sorbic acid in an amount up to 20% by weight ([0119]-[0120]). It would have been obvious to include phenylacrylic acid in that amount and higher depending on the desired antimicrobial properties and flavor of the final composition of Andrews. Archer discloses the phenylacrylic acid is known as both an antimicrobial agent and a flavoring agent and therefore it is well within the ordinary skill in the art to vary the amount of phenylacrylic acid. Adding a higher amount will provide more of an antimicrobial effect and also give the composition more flavor. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Andrews further teaches that the composition comprises mandelic acid that can be in either the L or D form ([0072]), in an amount of at least 0.25 wt% and no greater than 10 wt% ([0072]-[0073]), thus overlapping the claimed range of 5% to 10% by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Andrews and Archer disclose the composition as described above, comprising phenylacrylic acid and mandelic acid, but fail to further teach the composition comprising chitosan. 
Mostoller discloses an antimicrobial composition comprising chitosan as it is an antibacterial chemical ([0037]).
As Mostoller disclsoes that chitosan is known in the art as an antimicrobial chemical, it would have been obvious to one of ordinary skill in the art to modify the composition of Andrews to further include chitosan. 
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”

With respect to the amount of chitosan as claimed, about 5% by weight, the examiner notes that the prior art fails to specifically teach the claimed amount of chitosan. 
However, as it is known that chitosan is an antimicrobial agent, it would have been obvious to one of ordinary skill in the art to vary the amount depending on the desired antimicrobial properties of the final composition. Adding a higher amount of chitosan will give the composition a higher antimicrobial effect versus a low amount, which is well understood, routine and conventional in the art. 
As stated above, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the concentration of chitosan in the composition of Andrews.  It continues to function predictably as an antimicrobial agent, as expected. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (US 2005/0084471 A1; April 21, 2005) as applied to claim 15 above, and further in view of Pig (Influence of Ultimate pH on Meat Quality and Consumer Purchasing Decisions, The Pig Site, November 21, 2005, pages 1-10; Retrieved from Internet URL: https://www.thepigsite.com/articles/influence-of-ultimate-ph-on-meat-quality-and-consumer-purchasing-decisions#:~:text=In%20a%20normal%20living%20muscle,range%20of%205.7%20to%206.0.).
Regarding claim 20, as stated above with respect to claim 15, Andrews teaches a method of preserving a foodstuff by providing the compound as described above and applying the compound to a foodstuff, wherein the foodstuff can be meat ([0025], [0131]-[0133]).
With respect to the pH of foodstuff, Pig discloses that the pH of meat is typically between 5.2 and 7.0, thus falling within the claimed range of 3 to 7.5. Pig discloses that such pH range is suitable for producing quality meat (page 2).
As Andrews discloses that the preserving compound is applied to a meat product, it would have been obvious to one of ordinary skill in the art to have the meat 





Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEPHANIE A COX/           Examiner, Art Unit 1791